Name: COMMISSION REGULATION (EC) No 880/96 of 14 May 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy;  trade policy
 Date Published: nan

 15. 5 . 96 EN Official Journal of the European Communities No L 118/25 COMMISSION REGULATION (EC) No 880/96 of 14 May 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (l ), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 823/96 (4), and in particular Article 8 (3) thereof, Whereas uncertainty is a feature of the market in certain milk products; whereas it is necessary to prevent specula ­ tive applications that may lead to a distortion in com ­ petition between traders, threatening the continuity of exports of those products for the remainder of the current period; whereas the issuing of export licences for the products concerned should be temporarily suspended and licences for certain of these products should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN codes 0402 91 , 0402 99 , 0406 30, 0406 90 23, 0406 90 78 and 0406 90 87 is hereby suspended for the period from 15 to 17 May 1996 . 2. No licences shall be issued for products falling within CN codes 0402 91 and 0402 99 for which applica ­ tions are pending and against which licences should be issued from 15 May 1996. 3. Licences shall be issued for milk products falling within CN code 0406 for which applications submitted on 10 May 1996 are pending and against which licences should be issued from 17 May 1996 . 4. No licences shall be issued for products falling within CN codes 0406 30, 0406 90 23, 0406 90 78 and 0406 90 87 for which applications submitted on 13 and 14 May 1996 are pending and against which licences should be issued from 20 May 1996 . Article 2 This Regulation shall enter into force on 15 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . h) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. (4) OJ No L 111 , 4. 5 . 1996, p. 9 .